 

 

Case 20-10343-LSS Doc1926 Filed 01/12/21 Page1of1
RECEIVED / FILED

 

 

JAN 12 2021 7

 

 

 

U.S. BANKRUPTCY COURT
DISTRICT OF DELAWARE

 

 

 

 

Honorable Judge Laurie Selber Silverstein
U.S. Bankruptcy Judge

U.S. Bankruptcy Court - District of Delaware
824 Market Street

Wilmington, Delaware 19801-3577

RE: Placement of Claim Against the Debtors
in Bankruptcy Case #20-10343 (LSS),
of B.S.A. and Delaware B.S.A., LLC.

Dear Honorable Judge Silverstein,

This is my third letter to your Honorable Court. As I indicated before, I
was a victim at a very young age, of sexual abuse by several Scoutmasters, and
various troop members, and was subsequently abused for about two years in the
Bay County and Jackson County of Florida. Again, I was devastated, and mentally
as well as emotionally I am continually reliving those horrors repeatedly and
daily. I just want resolution to the pain that I constantly have within me.

Last October 2020, I received a questionnaire packet and retainer agree-
ment form from a gd however, the
letter head contained within was from a ee
sand was initialed at the bottom for je

Paralegal. The letterhead asked me to call their office as soon as possible. I
filled out the paperwork, which came to 8 pages, 3 for the questionnaire, 4 for
the Retainer Agreement, and my own cover letter to (I in mmm |
was finally able to reach NNMFor the first time, yesterday, 01/04/2021,
however, he was in New York. To add insult to injury, he had never received any
documents from me, including the five subsequent follow-up letters that I sent.
Mr. Jones, at the end of the converstation, indicated he would follow-up on the
matter, and attempt to locate the documents that I have sent since 10/19/2020.

 

Your Honor, I am respectfully requesting that you please make this letter
an official record of the Court, and attach a filed stamp, and send me back a
copy for my records, so that I do not miss my Claimant's position within your
Honorable Court. The courtesies which you have extended to me are wonderful!

Honorable Judge Silverstein, thank you very much for your time and coopera-—
tion in this matter. I very much look forward to your very prompt and favorable
response, and my copy of this filed letter with your Court, very shortly.

 

Claimant and Sexual Abuse Victim
U.S. Bankruptcy Court Case #20-10343 (LSS)

xc: B.S.A. & Delaware B.S.A., LLC, Irving, Texas 75038
